Title: To John Adams from William Rotch, 20 April 1815
From: Rotch, William
To: Adams, John


				
					Respected Friend
					New Bedford 4th mt  20th 1815
				
				I recd. thy favor of the 13th Inst. & note thy enquiries respecting the Fisheries, I have no knowledge of the small fisheries, Cod, Salmon, Mackrael, Seal & ca. none of any consequence being pursued from this quarter; the whale fishery I have had perfect knowledge of, and kept a regular acct. of all that was obtaind in America from about the year 1752 to 1775—but this acct. I cannot find, I fear it was destroyd with many useless papers some years ago; if on further search I can find it, I will transmit it if not too late.—the Market for our Oil is totally changd, England took all the Sperm oil we Obtaind untill the begining of the Revolutionary war, our seperation brought the Alien duty upon us of £18-11g per Tun—which by gradual addition now amounts to £30-11s, amounting to a prohibition, we now depend on our own Country alone for the consumption, the great encrease in this way of late years has exceeded what we ever ship’d annually to England, it is therefore to be hop’d that the fishery will be kept alive, we have but a small concern in this place; the last outfit but 8 vessells from 200 to 280 Tuns, three of which were captur’d on their return, the other six brot. about 7700 Barrels of Sperm oil, we shall not send this year more than five or six.—I am with respect thy assured / Friend
				
					Wm. Rotch
				
				
					PS. after the peace of 1763 we had a good fishery for some years in the River St Lawrence & Streight of Bell isle, yet very little pursued for many years, yet it may be again productive, I hope the British will not deprive us of it
				
			